Title: Remission Order for John Scotchlar, 30 July 1799
From: Adams, John
To: 


The President of the United States
To all to whom these presents shall come Greeting
30 July 1799


Whereas John Scotchlar late of the district of Massachusetts yeoman at a Circuit Court of the United States lately holden in and for the said district was duly convicted of larceny against the form and effect of an act of the Congress of the United States entitled an act for the punishment of certain crimes against the United States and by the judgment of the same Court the said John Scotchlar was sentenced and adjudged to pay a fine of one hundred and sixty dollars, one moiety to the use of the United States, the other moiety thereof to the Informer, and to be publicly whipped twenty stripes, and to stand committed till the said sentence of the Court was complied with. And whereas the said John Scotchlar by his petition to me has besought a remission of the corporal punishment which he is sentenced to receive and whereas the said John Scotchlar is represented to be a suitable object of lenity so far as relates to the said corporal punishment. Therefore I John Adams President of the United States in consideration of the premises have thought proper and by these presents do grant unto the said John Scotchlar remission of the corporal punishment aforesaid, hereby willing and requiring the Marshall of the said district of Massachusetts his deputies or other officers in whose custody the same John Scotchlar may be, on sight of these presents to discharge the said John Scotchlar from custody on payment of the fine so as aforesaid imposed by the said Court and the costs of the prosecution, provided he be detained for no other cause than what is herein before set forth.
In testimony whereof I the said John Adams have subscribed my name and caused the seal of the United States to be affixed to these presents—
Done at Philadelphia the twenty second day of August, 1798.

John Adams